 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DERRICK LEWIS,                                      No. 2:20–cv–509–KJM–KJN PS

12                       Plaintiff,                      ORDER GRANTING IFP REQUEST AND
                                                         RECOMMENDATION TO DISMISS
13           v.
                                                         (ECF Nos. 1, 2.)
14   SACRAMENTO COUNTY SCHOOL
     DIST. et al.,
15
                         Defendants.
16

17           Plaintiff, who is proceeding without counsel in this action, has requested leave to proceed

18   in forma pauperis pursuant to 28 U.S.C. § 1915.1 (ECF No. 2.) Plaintiff’s application in support

19   of his request to proceed in forma pauperis makes the showing required by 28 U.S.C. § 1915.

20   Accordingly, the Court GRANTS plaintiff’s request to proceed in forma pauperis.

21           The determination that a plaintiff may proceed in forma pauperis does not complete the

22   required inquiry. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any

23   time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

24   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

25   an immune defendant.

26   ///

27
     1
      This action proceeds before the undersigned pursuant to Local Rule 302(c)(21) and 28 U.S.C.
28   § 636(b)(1).
                                                    1
 1          Legal Standard

 2          A claim may be dismissed because of the plaintiff’s “failure to state a claim upon which

 3   relief can be granted.” Fed. R. Civ. P. 12(b)(6). A Rule 12(b)(6) dismissal may be based on the

 4   lack of a cognizable legal theory or on the absence of sufficient facts alleged under a cognizable

 5   legal theory. Mollett v. Netflix, Inc., 795 F.3d 1062, 1065 (9th Cir. 2015). This includes

 6   dismissal for raising legally frivolous claims; i.e. claims that lack an arguable basis either in law

 7   or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221,

 8   1227-28 (9th Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based

 9   on an indisputably meritless legal theory or where the factual contentions are clearly baseless.

10   Neitzke, 490 U.S. at 327.

11          In evaluating whether a pleading states sufficient facts on which to base a claim, all well-

12   pled factual allegations are accepted as true, Erickson v. Pardus, 551 U.S. 89, 94 (2007), and the

13   complaint must be construed in the light most favorable to the non–moving party, Corrie v.

14   Caterpillar, Inc., 503 F.3d 974, 977 (9th Cir. 2007). The court is not, however, required to accept

15   as true “conclusory [factual] allegations that are contradicted by documents referred to in the

16   complaint,” or “legal conclusions merely because they are cast in the form of factual allegations.”

17   Paulsen v. CNF Inc., 559 F.3d 1061, 1071 (9th Cir. 2009). Thus, to avoid dismissal for failure to

18   state a claim, a complaint must contain more than “naked assertions,” “labels and conclusions,” or

19   “a formulaic recitation of the elements of a cause of action.” Bell Atl. Corp. v. Twombly, 550

20   U.S. 544, 555-57 (2007). In other words, “[t]hreadbare recitals of the elements of a cause of
21   action, supported by mere conclusory statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662,

22   678 (2009). Simply, the complaint “must contain sufficient factual matter, accepted as true, to

23   ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

24   (citing Twombly, 550 U.S. at 570). Plausibility means pleading “factual content that allows the

25   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

26          Pro se pleadings are to be liberally construed. Hebbe v. Pliler, 627 F.3d 338, 342 & fn. 7
27   (9th Cir. 2010) (liberal construction appropriate even post–Iqbal). Prior to dismissal, the court is

28   to tell the plaintiff of deficiencies in the complaint and give the plaintiff an opportunity to cure
                                                        2
 1   them––if it appears at all possible the defects can be corrected. See Lopez v. Smith, 203 F.3d

 2   1122, 1130-31 (9th Cir. 2000) (en banc). However, if amendment would be futile, no leave to

 3   amend need be given. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 339 (9th Cir. 1996).

 4          Analysis

 5          Here, the entirety of plaintiff’s claim is contained in a single paragraph, as follows:

 6                  I have some mobile wireless accounts with Assurance Wireless[,]
                    SafetyNet Wireless[,] and Cloud Mobile (TruConnect), and all of
 7                  those accounts were being hacked or controlled by a printer and my
                    data, texts, photos, email, were being shared by other customers
 8                  who had access to my account VCA Mobile Apps, Google Play
                    store, Google Pay, Eby Apps, and Apple Pay. Kyle Buege had
 9                  access to my account and I filed a complaint with the department of
                    justice and the phone company’s [sic] got audited.
10

11   (ECF No. 1 at p. 5.) Plaintiff names 25 separate defendants, checks the “federal question”

12   jurisdiction box, claims “fraud, wire transfer, and computer privacy act” violations, and requests

13   795 million dollars in damages. (See Id.)

14          Plaintiff’s complaint, to the extent that it is intelligible, does not remotely allege sufficient

15   facts from which the court can draw a reasonable inference that any defendant violated federal

16   law. Jones v. Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). Instead, the

17   complaint consists almost entirely of fanciful and delusional allegations. The few facts alleged

18   are not clearly tied to any legal claims, and plaintiff utterly fails to connect any of the 25

19   defendants—a collection of unrelated individuals, businesses, and government entities—to his

20   allegations. Thus, the complaint lacks the “facial plausibility” of “factual content that allows the

21   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

22   Iqbal, 556 U.S. at 678. For these reasons, it is apparent that amendment would be futile, and so

23   the undersigned recommends that the complaint be dismissed with prejudice.

24          Further, the court notes that plaintiff has a history of filing cases with this court wherein

25   he requests a waiver of the filing fee—triggering the court’s duty to screen under 28 U.S.C.

26   § 1915. A review of these cases demonstrates plaintiff often files suit against numerous

27   defendants (usually in the double-digits), alleges some facet of “identity theft” or “computer

28   fraud” style claims, and requests inordinate amounts of damages (ranging from the hundreds-of-
                                                        3
 1   millions to several billion dollars). These cases have all been dismissed at the screening stage. 2

 2          This history of litigiousness not only counsels against providing leave to amend, but

 3   indicates that a vexatious-litigant label may need to be applied to plaintiff’s filings. Under such

 4   an order, plaintiff would be barred from filing, and the court would not consider, any frivolous

 5   cases brought by plaintiff. See De Long v. Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990)

 6   (“Flagrant abuse of the judicial process cannot be tolerated because it enables one person to

 7   preempt the use of judicial time that properly could be used to consider the meritorious claims of

 8   other litigants.”). Given that this is the first time plaintiff has been warned, the court will not take

 9   up a vexatious litigant proceeding at this time. However, plaintiff would do well to heed this

10   warning when considering whether to file such fanciful claims with this court in the future.

11          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma

12   pauperis is granted.

13          IT IS HEREBY RECOMMENDED that:

14          1. The action be DISMISSED WITH PREJUDICE; and

15          2. The Clerk of Court be directed to CLOSE this case.

16          These findings and recommendations are submitted to the United States District Judge

17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

18   days after being served with these findings and recommendations, any party may file written

19   objections with the court and serve a copy on all parties. Such a document should be captioned

20   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
21   shall be served on all parties and filed with the court within fourteen (14) days after service of the

22
     2
23     See 2:16-cv-3029 GEB-GGH (dismissing $15 billion damages complaint against 52 defendants
     for failure to state a claim, despite leave to amend); 2:16-cv-3049-MCE-EFB (dismissing $12
24   billion damages complaint against 48 defendants for failure to state a claim and failure to amend);
     2:17-cv-934-TLN-EFB ($500 million in damages against 17 defendants dismissed for failure to
25   state a claim and failure to amend); 2:17-cv-939-GEB-DB ($400 million claim against 12
26   defendants dismissed for failure to state a claim and failure to amend); 2:20-cv-00332 JAM-AC
     (recommending dismissal of frivolous claim without leave to amend); 2:20-cv-330-KJM-EFB
27   (recommending dismissal of $5 million identity-theft claims against 7 defendants as
     “conclusory”); 2:20-cv-346-TLN-EFB (recommending dismissal of $550 million identity-theft
28   claim for failure to state a claim).
                                                        4
 1   objections. The parties are advised that failure to file objections within the specified time may

 2   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

 3   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

 4

 5   Dated: March 27, 2020

 6

 7

 8
     lewi.509
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      5
